Name and address:
KNIGHTCase
         LAW2:18-ml-02814-AB-FFM
               GROUP, LLP            Document 677-2 Filed 12/05/19 Page 1 of 1 Page ID
Steve Mikhov (SBN 224676)                  #:34347
stevemusfc@knightlaw.com
10250 Constellation Blvd. Suite 2500
Los Angeles, CA 90067




                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
In Re Ford Motor Co. DPS6 Powershift Transmission                               CASE NUMBER
Products Liability Litigation                                                                            2:18-ml-02814
                                                                Plaintiff(s)
                                       v.
                                                                                    (PROPOSED) ORDER ON APPLICATION
                                                                                   OF NON-RESIDENT ATTORNEY TO APPEAR
                                                            Defendant(s).              IN A SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Peck, Robert S.                                    of CENTER FOR CONSTITUTIONAL LITIGATION, P.C.
Applicant’s Name (Last Name, First Name & Middle Initial)                          455 Massachusetts Avenue, N.W., Suite 152
(202)-944-2874                          (646) 365-3382                             Washington, DC 20001
Telephone Number                         Fax Number
robert.peck@cclfirm.com
                              E-Mail Address                                       Firm/Agency Name & Address

 for permission to appear and participate in this case on behalf of
Knight Law Plaintiff(s)



Name(s) of Party(ies) Represented                                               Plaintiff(s)   Defendant(s)       Other:
and designating as Local Counsel
Mikhov, Steve B.                                                               of Knight Law Group, LLP
Designee’s Name (Last Name, First Name & Middle Initial)                           10250 Constellation Blvd., Suite 2500
     224676            (310) 552-2250       (310) 552-7973                         Los Angeles, CA 90067
Designee’s Cal. Bar No.         Telephone Number           Fax Number
stevemusfc@knightlaw.com
                      E-Mail Address                                               Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
      GRANTED.
      DENIED:  for failure to pay the required fee.
                           for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           for failure to complete Application:
                           pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                           pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;  does not maintain office in District.
                           because

 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                              be refunded      not be refunded.

 Dated
                                                                                        U.S. District Judge/U.S. Magistrate Judge
G–64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE             Page 1 of 1
